Opinión concurrente emitida por la Juez Asociada Señora Rodríguez Rodríguez. Tenemos ante nuestra consideración una controversia novedosa que nos obliga a plantearnos el alcance de la dis-posición constitucional que provee un mecanismo especial para modificar la composición de cualesquiera de las cáma-ras legislativas en caso de que en una elección general, resulten electos más de dos terceras (2/3) partes de los miembros de alguno de estos cuerpos legislativos por un solo partido o bajo una sola candidatura. Tenemos entonces que enfrentarnos al texto de la See. 7 del Art. Ill de la Constitución del Estado Libre Asociado de Puerto Rico, co-nocida comúnmente como la Ley de Minorías. i — 1 Como cuestión de umbral, me veo obligada a consignar mi disconformidad con la forma como se optó por disponer de la controversia de autos. Cabe recordar que la certifica-ción intrajurisdiccional es un recurso extraordinario, cuya expedición procede cuando “se planteen cuestiones noveles de derecho o de alto interés público que incluyan cualquier cuestión constitucional sustancial, la constitucionalidad de una ley, resolución conjunta, resolución concurrente, regla o reglamento”. Brau, Linares v. ELA et als., 189 DPR 1068, 1073 (2013) (Resolución). Resulta evidente que su propó-sito es atender con diligencia y prontitud asuntos de gran relevancia como, de ordinario, son las controversias que nos requieren esclarecer los linderos del texto constitucional. En el pasado, he expresado que debemos ser por demás cautelosos en su expedición y, salvo circuns-tancias extraordinarias, no debemos preterir los procesos ante los Foros de Primera Instancia. No me parece saluda-ble que el Tribunal Supremo actúe, continuamente, como Foro de Primera Instancia. El trámite de esta certificación pone de manifiesto de manera palmaria los malos usos de este recurso extraordinario. El 15 de diciembre de 2016, el Tribunal expidió el re-curso de certificación de epígrafe. Al así actuar, se detuvie-ron los trámites ante el Tribunal de Primera Instancia, impidiendo que se celebrase una vista pautada para el 16 de diciembre de 2016. Al así obrar, era de suponer que el recurso fuera atendido con diligencia y prontitud y que, en pocos días, a partir de su expedición, se circulara el borra-dor de Opinión del Tribunal. Después de todo, la disposi-ción de este caso incide sobre la constitución del Senado de Puerto Rico que se llevaría a cabo el 2 de enero de 2017. La urgencia parecía evidente. Sorprendentemente, el 29 de diciembre de 2016 se cir-culó una enjuta sentencia en la cual no se abordan con ningún grado de rigor las cuestiones constitucionales nove-dosas que este caso plantea. Originalmente, con tal de sub-sanar esta deficiencia, se anejó a ella la Resolución emitida por la Comisión Estatal de Elecciones. Además, destaco que se recomendó que la referida sentencia se certificara con posterioridad a los actos de juramentación a los cargos políticos en cuestión. Este proceder apunta a una falta de interés o ausencia de intención de que esta controversia se resolviera, de ma-nera definitiva, mediante una Opinión del Tribunal. En otras palabras, la sentencia tal cual fue circulada no difi-cultó, sino impidió que se consensuara una posición que permitiese a este Tribunal emitir una Opinión que diera por concluido, de cara a futuros eventos electorales, la con-troversia de autos.(1)  Resulta evidente que la función principalísima de un foro de última instancia es efectuar la revisión judicial. Esta piedra angular del quehacer jurídico de este Tribunal se cimenta tanto en los principios que orientan nuestro acervo jurídico civilista, como en los efectos de la transcul-turación del derecho con la llegada de la tradición jurídica anglosajona. En resumidas cuentas, la revisión judicial constituye la esencia misma del quehacer jurídico, a saber, disipar las penumbras y matizar los conflictos que surgen de la ley. A la luz de este principio, francamente, me tengo que cuestionar para qué se expidió el auto cuando su dis-posición no demuestra un cumplimiento convincente con este deber. En consideración a ello, me veo obligada a con-signar el análisis de los hechos y el derecho que estimo apropiado para disponer de la controversia. II El pasado 8 de noviembre de 2016 se celebraron las elec-ciones generales en Puerto Rico, En los comicios referentes a los veintisiete escaños correspondientes al Senado de Puerto Rico, los resultados fueron los siguientes: veintiún escaños para el Partido Nuevo Progresista (PNP); cinco es-caños para el Partido Popular Democrático (PPD); un (1) escaño para el Partido Independentista Puertorriqueño (PIP), y un (1) escaño para el candidato independiente, Sr. José Vargas Vidot. Por lo tanto, el PNP obtuvo una distri-bución porcentual de 77.78%, a saber, más de dos terceras (2/3) partes de los escaños correspondientes a ese cuerpo legislativo. Asimismo, es necesario señalar que el goberna-dor electo, Dr. Ricardo Rosselló Nevares, obtuvo una distri-bución porcentual de 41.80%, a saber, menos de dos terce-ras (2/3) partes de todos los votos emitidos para este cargo. Véase In re Cláusula Constitucional sobre escaños por adición, CEE-RS-16-090, pág. 1. En consecuencia de este desenlace electoral, entró en función la Sec. 7(a) del Art. Ill de la Constitución del Es-tado Libre Asociado de Puerto Rico, la cual provee unas garantías particulares de representación a los partidos mi-noritarios en la Asamblea Legislativa. A saber, conforme al texto constitucional, se aumentará el número de senadores “declarándose electos candidatos del partido o partidos de minorías en número suficiente” hasta llegar a nueve. Const. ELA, LPRA, Tomo 1, ed. 2016, pág. 398. Consecuen-temente, y en consideración al Art. 10.015 de la Ley Electoral del Estado Libre Asociado de Puerto Rico de 2011, según enmendada, 16 LPRA see. 4205, la Comisión Estatal de Elecciones (Comisión) emitió una determinación me-diante la cual concluyó que el PPD tenía derecho a tres escaños por adición. Así, pues, se adicionó a los Sres. José Nadal Power, Miguel A. Pereira y Cirilo Tirado a la com-posición del Senado. Consecuentemente, los candidatos por el PPD, Sr. Juan Pablo Hernández, Sr. Ángel M. Rodríguez Otero y Sr. Ra-món Ruiz Nieves, presentaron —individualmente— peti-ciones ante la Comisión con tal de que fueran certificados como senadores por adición. El señor Hernández argüyó que el lenguaje de la See. 7 del Art. Ill de la Constitución es claro, por lo que el mecanismo que garantiza la repre-sentación mínima en la Asamblea Legislativa solo le aplica a los partidos políticos de minoría. Así, pues, planteó que el doctor Vargas Vidot, en tanto un candidato independiente, no puede ser contabilizado como parte de los nueve escaños que la Constitución le garantiza a los partidos de minoría en estas circunstancias. Por otro lado, los señores Rodríguez Otero y Ruiz Nieves coinciden con el señor Hernández en cuanto a la exclusión del doctor Vargas Vidot del conteo. Ahora bien, arguyen además que el Ledo. Juan Dalmau Ramírez tampoco debe ser incluido en la contabilización debido a que éste no per-tenecía a un partido político debidamente inscrito. Ello, pues el PIP no contó con el número mínimo de votos para quedar inscrito como partido político al amparo de la ley electoral de 2011. El 22 de noviembre de 2016, la Comisión celebró la vista correspondiente en la que se atendieron los planteamien-tos de los tres candidatos no electos. Posteriormente, el 30 de noviembre de 2016, la Comisión dispuso de los recursos presentados y determinó que tanto el doctor Vargas Vidot como el licenciado Dalmau Ramírez debían ser contados para el total de nueve senadores que representan a los par-tidos de minoría. Ello, tras concluir que solo de esa forma se garantizaba el espacio a los núcleos de opinión de las minorías y se preservaba la proporción que le correspondía a la mayoría electa mediante voto directo. Inconformes, tanto el Comisionado Electoral del PPD, Ledo. Guillermo San Antonio Acha, como los señores Her-nández, Rodríguez Otero y Ruiz Nieves presentaron recur-sos de revisión judicial ante el Tribunal de Primera Instancia. El Comisionado Electoral del PPD, en esencia, planteó que erró la Comisión en su interpretación de la referida disposición constitucional. Por ello, sostuvo que le correspondía al PPD un total de cinco escaños por adición, pues el doctor Vargas Vidot y el licenciado Dalmau Ramí-rez debían ser excluidos del conteo. Por otro lado, los de-más peticionarios reiteraron los argumentos esbozados ante la Comisión. El 12 de diciembre de 2016, el foro primario emitió una orden mediante la cual ordenó la consolidación de los re-cursos de revisión en cuestión y pautó una vista para el 16 de diciembre de 2016. Ahora bien, el 15 de diciembre de 2016, el señor Hernández presentó ante este Tribunal una Solicitud de certificación bajo la Regla 52.2 de Procedi-miento Civil. En ésta, argüyó que este Tribunal debía ex-pedir el auto de certificación intrajurisdiccional por estar presente una controversia novedosa de alto interés público relacionada con una disposición constitucional y porque la controversia se debía resolver con carácter de urgencia de-bido a que en menos de tres semanas se constituiría la nueva Legislatura. Por otro lado, compareció ante nosotros el Ledo. Thomas Rivera Schatz y la Sra. Norma Burgos Andújar, Comisio-nada Electoral del PNP, mediante una moción en auxilio de jurisdicción y una certificación. En síntesis, le solicitaron a este Tribunal que asumiera jurisdicción en primera instan-cia sobre los recursos de revisión judicial consolidados que penden ante el Tribunal de Primera Instancia por involu-crar un asunto de alto interés público que incide sobre la interpretación de una disposición constitucional. Cónsono con ello, solicitaron que paralizáramos los trámites ante el tribunal de instancia. Ese mismo día, este Tribunal expidió el recurso en cuestión. A su vez, se le ordenó a las partes a que presen-taran sus alegatos el lunes, 19 de diciembre de 2016. Opor-tunamente, la mayoría de las partes presentaron los alega-tos correspondientes. Así, contando con el beneficio de sus comparecencias, procedemos a resolver. III Hace ya más de seis décadas, los puertorriqueños apro-bamos la Constitución del Estado Libre Asociado de Puerto Rico. Este documento fue producto de la deliberación pon-derada y laboriosa de un puñado de puertorriqueños, de todas las ideologías políticas, que se dieron a la tarea de consagrar, con una visión de avanzada, tanto los derechos fundamentales de los ciudadanos como la estructura que habría de regir el quehacer gubernamental de nuestro País. El diseño de lo que sería nuestra Rama Legislativa fue objeto de un vigoroso debate. Uno de los temas que generó amplia discusión fue el asunto relativo a la representación de las minorías. La disposición que finalmente se aprobó para atender las inquietudes de los constituyentes sobre este particular constituyó “uno de los mayores logros de la Constitución”. J. Trías Monge, Historia constitucional de Puerto Rico, San Juan, Ed. UPR, 1982, Vol. III, pág. 143. A fin de poder justipreciar en toda su dimensión el al-cance de la disposición constitucional en controversia, con-viene comenzar repasando —si bien someramente— los acontecimientos históricos que dieron paso a su adopción. A i En nuestro País, la representación minoritaria en las cámaras legislativas tiene un pasado de largo alcance que lo remonta a las postrimerías del siglo xix. Fue en la Carta Autonómica de 1897, cuando por primera vez se incluyó una disposición cuyo propósito era garantizar la represen-tación de las minorías, no tan solo en la Diputación Provincial sino también a nivel municipal. Así, el Título VIII, Art. 60 de la Carta Autonómica disponía que "[l]as elecciones de Concejales y Diputados provinciales se harán de manera que las minorías tengan en ellas su legítima representación”. LPRA, Tomo 1, ed. 2016, pág. 13. Lamen-tablemente y debido a los trágicos eventos de 1898, el al-cance de este artículo nunca pudo desarrollarse a plenitud. Luego del cambio de soberanía y concluido el gobierno militar, el Congreso aprobó la Ley Orgánica Foraker el 12 de abril de 1900 para establecer un gobierno interno. Allí se estableció un sistema de representación territorial para la Asamblea Legislativa en el que se dividió a Puerto Rico en siete distritos. En cada uno de estos distritos se selec-cionarían cinco miembros a la Cámara de Delegados,(2) El 7 de marzo de 1906 se aprobó la primera ley electoral bajo el dominio norteamericano que permitía implantar el diseño electoral creado. 1906 Leyes de Puerto Rico 33-63.(3)  Seis años más tarde, esta ley se enmendó mediante la Ley Núm. 83 de 14 de marzo de 1912, la cual supuso un tímido intento por salvaguardar la representación de los partidos minoritarios en la gestión gubernamental. A esos efectos, la Sec. 1 de la Ley Núm. 83 limitó a cuatro la can-tidad de candidatos que un partido político podría designar para ocupar cargos en la Cámara de Delegados, por cada uno de los siete distritos electorales, a pesar de que a cada distrito correspondían cinco escaños. Véase 1912 Leyes de Puerto Rico 174-179. El profesor Femando Bayrón Toro, en su trabajo sobre los partidos políticos y las elecciones en Puerto Rico, ha indicado lo siguiente: [L]a Legislatura insular enmienda la Ley Electoral a fin de garantizarle representación a las minorías en la Cámara de Delegados. Tal garantía se establece mediante una limitación para que cada partido postule sólo cuatro candidatos a delega-dos en cada uno de los siete distritos, que tienen cinco escaños. De esta manera el escaño libre es optado por los demás partidos. F. Bayrón Toro, Elecciones y partidos políticos de Puerto Rico 1809-2000, 6ta ed., Mayagüez, Ed. Isla, 2003, pág. 139. Posteriormente, al aprobarse la Ley Orgánica Jones de 2 de marzo de 1917 se modificó el sistema de representa-ción territorial entonces vigente “al introducir la represen-tación por acumulación”. C. Ramos de Santiago, El go-bierno de Puerto Rico, 2da ed., San Juan, Ed. Universitaria, 1984, pág. 520. Véase, además, Arts. 26-28 de Ley Orgánica Jones, Documentos Históricos, LPRA, Tomo 1. De esta forma se le impartió a nuestro ordena-miento electoral matices de un sistema de representación proporcional. Curiosamente, ello se hizo a instancias del entones Comisionado Residente, don Luis Muñoz Rivera, quien interesaba con ello “contrarrestar las consecuencias de la Ley Foraker que había brindado a su Partido Unión de Puerto Rico tres copos consecutivos en la Cámara de Delegados [...] ”. L. Muñoz Marín, Memorias 1940-1952, 2da ed., San Juan, Fundación Luis Muñoz Marín, 2003, pág. 333. No obstante estos encomiables intentos, el esquema electoral vigente continuó facilitando victorias electorales abrumadoras, como fue el caso de las victorias electorales del Partido Popular Democrático en las elecciones de 1944 y 1948, cuando obtuvo, respectivamente, el 64% y 61% de los votos emitidos. Estos eventos revivieron, en los círculos políticos del país, el debate sobre el tema de la representa-tividad electoral. “El alto liderato del Partido Popular, llegó al convencimiento de que era necesario garantizar representación sustancial a los partidos minoritarios en la Asamblea Legislativa aunque sus candidatos no obtuvie-sen en las elecciones los votos necesarios para salir electos”. Fuster v. Busó, 102 DPR 327, 330 (1974), Como vemos, don Luis Muñoz Marín, al igual que su padre, era consciente de la necesidad de proveerle a los partidos de minoría una “garantía adicional en contra de un partido abrumadoramente mayoritario”. Muñoz Marín, op. cit, pág. 334. Consecuentemente, y de cara a un pro-ceso constituyente, la Ley Núm. 1 de 3 de julio de 1951 impuso límites a la cantidad de delegados electos y delega-dos en representación de distritos que podrían ser postula-dos o elegidos por los partidos políticos para participar en la Convención Constituyente. 1951-1952 (Sesiones espe-ciales) Leyes de Puerto Rico 3-71. Convocada la Constituyente, se acordó que era necesa-rio elevar las garantías de representación de los partidos minoritarios a rango constitucional. P.P.D. v. Peña Clos I, 140 DPR 779, 799 (1996) (Naveira de Rodón, J., Op. concurrente). Es así como la See. 7 del Art. Ill encuentra hogar en el documento constitucional. ii La aprobación de esta disposición no estuvo exenta de controversia. Particularmente difícil fue lograr un con-senso para fijar las fórmulas matemáticas específicas que habrían de regir la asignación de escaños por adición. A modo de ejemplo, basta con recordar que las delegaciones del Partido Socialista y el Partido Republicano presenta-ron medidas para proveer un número fijo de composición para la Asamblea Legislativa y un límite al número de can-didatos propuestos o electos por cada partido de mayoría. Véase P.P.D. v. Peña Clos I, supra, pág. 801. No obstante, estas propuestas fueron descartadas porque representaban soluciones demasiado mecánicas e inflexibles. Ello, pues “ ‘simplemente les garantizaba a las minorías, no importa las circunstancias, el control de por lo menos una tercera parte del parlamento; y, en segundo término, no les garan-tizaba trato justo a los distintos partidos minoritarios, pues permitían que el partido más fuerte de la minoría se adueñase del cuerpo disponible para ésta’ íd., pág. 801, citando a Trías Monge, op. cit, Vol. II, pág. 145. Finalmente, la propuesta de la Comisión de la Rama Legislativa fue aprobada con enmiendas y se convirtió en lo que hoy conocemos como la See. 7 del Art. Ill de la Constitución.(4) Esta sección establece dos formas constitu-dónales para garantizar la adecuada representación de las minorías. Véase N. Rigual, El Poder Legislativo de Puerto Rico, San Juan, Ed. UPR, 1961, págs. 22-26. La base de la primera forma ocurre cuando en una elección general un partido elige más de dos terceras partes (2/3) de cualquiera de los cuerpos legislativos, mas no obtiene dos terceras partes (2/3) de los votos para su candidato al cargo de gobernador. En esa instancia se añaden escaños por adi-ción hasta que la totalidad de los representantes de los partidos políticos minoritarios sumen a la cantidad nueve senadores o diecisiete representantes.(5) La controversia en este caso gira en torno a la aplicación de esta forma de garantizar la representación minoritaria. rv A Ahora bien, precisa destacar que el mecanismo de adi-ción de escaños no es irrestricto. Así, de la See. 7 del Art. Ill de la Constitución surgen requisitos que tienen que ser satisfechos para que se pueda activar la referida garantía. En primer lugar, destacamos lo evidente, la garantía constitucional está reservada para partidos políticos. Ello, pues "surge con claridad que el sujeto a quien el Constitu-yente quiso tutelar directamente fue al partido político e indirectamente a los miembros que formarían parte de la Asamblea Legislativa, como Senadores o Representantes”. (Citas omitidas), P.P.D. v. Peña Clos I, supra, pág. 790. A esos efectos, el Juez Asociado Señor Fuster Berlingeri se-ñaló que la referida disposición “no sólo se titula ‘Repre-sentación de partidos de minoría’, sino que toda su redac-ción literal gira esencialmente en torno a los ‘partidos de minoría’ ”. (Enfasis en el original). P.P.D. v. Peña Clos I, supra, pág. 820 (Fuster Berlingeri, J., Op. concurrente). Véase Notes and Comments on the Constitution of the Commonwealth of Puerto Rico, Washington DC, [s. Ed.], 1952, págs. 55-59. Conviene señalar que existe una distinción conceptual tajante entre el término “candidato independiente” y “par-tido político”. Nótese que desde la Ley Electoral de 1974 se ha definido el término “candidato independiente” como todo candidato que figure en una papeleta electoral sin ser candidato de un partido. 1974 Leyes de Puerto Rico 4. El término se definió de igual forma en la Ley Electoral de 1977. 1977 Leyes de Puerto Rico 639, 641. Asimismo, el Art. 1(9) de la Ley Electoral de 2011 lo define como “[t]oda persona que sin haber sido nominada formalmente por un partido político figure como candidato a un cargo público electivo en la papeleta electoral, conforme las disposiciones de este subtítulo”. 16 LPRA see. 4003(9). Por lo tanto, es evidente que la característica inherente de la candidatura independiente es la falta de afiliación a un partido político. Por otro lado, sería —como mínimo— irreflexivo sosla-yar o ignorar el último párrafo de la Sección 7, que pone de manifiesto que solo los partidos políticos pueden percibir los beneficios de la garantía en cuestión: [l]a Asamblea Legislativa adoptará las medidas necesarias para reglamentar estas garantías, y dispondrá la forma de adjudicar las fracciones que resultaren en la aplicación de las reglas contenidas en esta sección, así como el número mínimo de votos que deberá depositar un partido de minoría a favor de su candidato a Gobernador para tener derecho a la represen-tación que en la presente se provee. (Énfasis suplido). Art. Ill, Sec. 7, Const. ELA, supra, págs. 399-400. Con lo cual, es evidente que el acceso al mecanismo de escaños por adición está condicionado a que un partido po-lítico haya presentado un candidato para el cargo de Go-bernador y, a su vez, haya obtenido una cantidad particular de votos que habrá de ser fijada por la Asamblea Legislativa. Por ende, “[n]o cabe, pues, la menor duda de que el aludido mecanismo especial de representación de minorías se hace efectivo a través de los partidos políticos que tengan esa condición”. P.P.D. v. Peña Clos I, supra, pág. 820 (Fuster Berlingeri, J., Op. concurrente). B Por otro lado, la See. 4 del Art. VI de la Constitución establece que “[s]e dispondrá por ley todo lo concerniente al proceso electoral y de inscripción a electores, así como lo relativo a partidos políticos y candidaturas”. Const. ELA, LPRA, Tomo 1, ed. 2016, pág. 440. Sin duda ello es así, pues “[s]ólo así puede cumplir el Estado con su obligación de proteger la pureza del proceso electoral”. P.A.C. v. E.L.A. I, 150 DPR 359, 373 (2000). En consecuencia, “[b]ajo este poder, al reglamentar el acceso de los grupos, los candidatos o las fórmulas a las papeletas, el Estado se coloca en una posición que, por su naturaleza, tiene el efecto de restringir e imponer cargas sobre el derecho a participar en el proceso electoral”. P.A.C. v. E.L.A. I, supra, pág. 373. Claro está, no pueden ser res-tricciones que atenten indebidamente contra los derechos fundamentales que se busca salvaguardar. Véase, en general, P.A.C. v. C.E.E., 149 DPR 244 (1989). Por ello, hemos reconocido que aunque la facultad que ostenta la Asamblea Legislativa es amplia, no es absoluta. Véase P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 DPR 248 (1980). Ahora bien, en atención al mandato constitucional con-sagrado en el último párrafo de la See. 7 del Art. Ill de la Constitución, supra, se aprobó la Ley Núm. 18 de 22 de agosto de 1952. 1952 (Sesiones especiales) Leyes de Puerto Rico 201-205. Así, se enmendó la Sección 89(a) de la Ley Electoral de 1919 con tal de especificar que [n]ingún partido de minoría tendrá derecho a candidatos adi-cionales ni a los beneficios que provee esta sección, a no ser que en la elección general obtenga a favor de su candidato a Gobernador un número de votos equivalentes a un cinco (5) por ciento o más del número total de votos depositados en dicha elección general a favor de todos los candidatos a Gober-nador votados en la misma. íd. En Fuster v. Busó, supra, pág. 336, este Tribunal tuvo la oportunidad de examinar con detenimiento esta disposición. Sin ambages, expresamos que “[d]icha disposi-ción dispone que ningún partido de minoría tendrá derecho a candidatos adicionales a no ser que en la elección general obtenga a favor de su candidato a Gobernador el cinco por ciento o más del número total de votos depositados a favor de todos los candidatos para ese cargo”. (Énfasis en el original suprimido y énfasis suplido). Tras señalar lo obvio, este Tribunal validó la constitucionalidad de este requisito que surgía como mandato expreso de la Constitución. Posteriormente, se aprobó la Ley Núm. 1 de 13 de fe-brero de 1974, la cual derogó la Ley Electoral de 1919. Respecto al asunto que nos atañe, el Artículo 7.085 man-tuvo inalterado el requisito de votos mínimos en cuestión. 1974 Leyes de Puerto Rico 88-90. Poco tiempo después, se aprobó la Ley Núm. 2 de 20 de diciembre de 1977, que consecuentemente derogó la Ley Electoral de 1974. No obs-tante, de igual forma, en el Artículo 6.012 mantuvo el re-quisito de votos mínimos al cargo de Gobernador como con-dición para la concesión de escaños por adición. 1977 Leyes de Puerto Rico 726-728. Luego de más de treinta años, en 2011, la Asamblea Legislativa enmendó la ley electoral vigente. Es intere-sante notar que, respecto a la representación de los parti-dos minoritarios, el Artículo 10.015 no introdujo enmien-das fundamentales. Ahora bien, sí alteró el número mínimo de votos que un partido político debe acumular para el cargo de Gobernador con tal de tener acceso al me-canismo de la garantía de representación de minorías. A saber, se estableció que “[n]ingún partido de minoría ten-drá derecho a candidatos adicionales ni a los beneficios que provee la Sección 7 del Artículo III de la Constitución de Puerto Rico, a no ser que en la elección general obtenga a favor de su candidato a gobernador, una cantidad de votos equivalentes a un tres (3) por ciento o más del total de votos depositados en dicha elección general a favor de to-dos los candidatos a gobernador”. (Énfasis suplido). 16 LPRA see. 4205. Además de los requisitos discutidos en este acápite, la normativa constitucional estudiada impone otro requeri-miento y es el que queda recogido en la figura de la mayo-ría cualificada, la que sirve de punta de lanza para activar la garantía de la Sección 7. Esta merece una discusión por separado. Veamos. V Los Constituyentes plasmaron en la Constitución la fi-gura de la mayoría cualificada de dos terceras (2/3) partes como parte esencial del funcionamiento de nuestra Rama Legislativa. Esto queda de manifiesto al examinar aquellas disposiciones que atienden los procesos de reforma consti-tucional y salvaguardan la separación de poderes. A esos efectos, una mayoría de no menos de dos terceras (2/3) par-tes es necesaria para proponer enmiendas a la Constitución. Art. VII, Sec. 1, Const. ELA, LPRA, Tomo 1. Además, solamente una mayoría cualificada de dos terce-ras (2/3) partes puede convocar una Asamblea Constituyente. Art. VII, Sec. 2, Const. ELA, LPRA, Tomo 1. Incluso, el proceso de residenciamiento se puede iniciar con un voto de dos terceras (2/3) partes de los miembros de la Cámara de Representantes. Art. Ill, Sec. 21, Const. ELA, LPRA, Tomo 1. Aún más común en nuestra democra-cia es la anulación de un veto ejecutivo mediante la apro-bación de una ley por dos terceras (2/3) partes de los miem-bros del Senado y la Cámara de Representantes. Art. Ill, Sec. 19, Const. ELA, LPRA, Tomo 1. Por ello, el mantener un balance adecuado entre preser-var una mayoría cualificada de dos terceras (2/3) partes para el partido que haya ganado más de esa proporción de los escaños legislativos y proveer representación apropiada para los partidos de minoría fue discutido en la Convención Constituyente. Durante la Convención, se suscitaron dos esquemas alternos de representación de minorías: el pro-puesto por la Comisión de la Rama Legislativa —el cual finalmente triunfó— y el propuesto por el delegado José Rosario Gelpí. Este último estipulaba para el Senado ocho distritos electorales, con tres escaños por distrito, para los cuales cada partido solamente podía nominar dos candidatos. Donde ambas propuestas convergían y encon-traban común acuerdo era en mantener viva la posibilidad de una mayoría cualificada de dos terceras (2/3) partes de un único partido. El delegado Leopoldo Figueroa Carreras, en su alocución, lo resumió así: Tenemos que empezar por reconocer que en la pasada elección, o en las pasadas elecciones, como en las futuras elecciones a juzgar por el proyecto que está ante la consideración nuestra, fue el propósito, y parecer ser el propósito presente con vista al futuro, a la futura elección del Partido Popular, el conceder la oportunidad de una representación de la tercera parte a las minorías. [...] Ahora, donde surge la diferencia, donde ha ve-nido la discrepancia, es en el procedimiento por el cual se le da a las minorías esa tercera parte. Tanto la mayoría como la minoría están contestes en que deben ustedes tener, los popu-lares, las dos terceras [partes] y las minorías, la tercera parte. (Énfasis suplido). 2 Diario de Sesiones de la Convención Cons-tituyente de Puerto Rico 1292 (1961). Asimismo, el delegado Figueroa Carreras, en defensa del Plan Gelpí, declaró que ese plan era favorable porque "da a la mayoría sus 2/3 partes como un margen de garan-tía y asegura a las minorías su tercera parte, sin tener que entrar en las disquisiciones estas a que nos llevan las fracciones”. Diario de Sesiones, supra, pág. 1308.(6)  Así las cosas, el esquema que quedó instituido en nues-tra Constitución, según las palabras de su propulsor el de-legado Luis Negrón López, en determinados resultados electorales aumenta la representación de partidos minori-tarios "dentro de la tercera parte del número original de miembros de una cámara”. íd., pág. 1304. Como ha pun-tualizado este Tribunal en el pasado, [l]a razón de [esta cifra] es que la Ley quiere evitar el resul-tado anómalo de que mediante la donación de escaños adicio-nales a las minorías resulten tener más de una tercera parte de los miembros de una o más Cámaras Legislativas cuando el partido de la mayoría haya obtenido esas dos terceras partes o más. Esto es así porque hay asuntos que requieren las dos terceras partes o más de los votos y de lo contrario los escaños adicionales donados podrían frustrar el mandato electoral. Fuster v. Busó, supra, págs. 336-337. Consecuentemente, los escaños totales consagrados para la minoría, en casos donde un partido obtenga más de dos terceras (2/3) partes de los escaños disponibles en de-terminada cámara, son nueve para el Senado y diecisiete para la Cámara de Representantes. Esto impide que la cláusula de garantía de representación de minorías derrote la mayoría cualificada de dos terceras partes que le otorgó el pueblo a un partido de mayoría mediante su mandato democrático. Es decir, la garantía opera tanto para la mi-noría que adquirirá más representación como para la ma-yoría que los electores favorecieron en las urnas. Ello debe ser así, pues no es del todo insólito que la campaña electoral de determinado partido gire en torno a la consecución de una enmienda a la Constitución o a la celebración de una Asamblea Constituyente que transforme nuestra na-turaleza política. Rayaría en una corrupción de la voluntad democrática despojar a la ciudadanía de su prerrogativa de efectuar sendas reformas a su gobierno cuando su voluntad de así hacerlo ha sido más que patente. VI Según reseñamos, el 30 de noviembre de 2016, la Comi-sión emitió la Resolución CEE-RS-16-090. En ésta deter-minó que correspondía incluir tanto al doctor Vargas Vidot como al licenciado Dalmau Ramírez en el conteo para el cálculo del número total de escaños por adición que serían añadidos al Senado. La Comisión arribó a tal conclusión, apoyándose en diversos fundamentos. En primer lugar, realizó una interpretación expansiva del término “partido político”. Ello a pesar de reconocer el lenguaje prístino que se consignó en la See. 7 del Art. Ill de la Constitución. A esos efectos, expresó que “[plodríamos haber optado por una interpretación literal y vacua de las disposiciones constitucionales y estatutarias. Hemos preferido, sin embargo, por la que consideramos más responsable dentro de la autoridad que nos ha sido conferida por ley”. Véase Re-solución CEE-RS-16-090, pág. 23. De entrada, es menester clarificar que lo que está en juego en este caso no son los escaños de los senadores elec-tos Vargas Vidot y Dalmau Ramírez. La inclusión o exclu-sión de éstos del referido cálculo no afecta de forma alguna su puesto, funciones o derechos. Más bien, la controversia que nos atañe requiere que este Tribunal armonice una disposición constitucional que no deja lugar a dudas sobre su intención, empero —ante los hechos de este caso— de-vela un choque entre los valores que protege. Este Tribunal ha expresado que, al interpretar disposi-ciones constitucionales, “excepto que el lenguaje lo haga inevitable, no debe presumirse que una cláusula de la Constitución no tiene sentido alguno o que destruye el pro-pósito de otra cláusula del mismo documentos”. Fuster v. Buzó, supra, pág. 339. Por ello, “[c]uando el legislador se ha manifestado en lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa”. Alejandro Rivera v. E.L.A., 140 DPR 538, 545 (1996). La See. 7 del Art. Ill de la Constitución provee un me-canismo que garantiza la representación de las voces mi-noritarias en nuestra Asamblea Legislativa. Ahora bien, esa garantía no se manifiesta de forma irrestricta, pues como señaláramos, de acuerdo con el texto constitucional solo los partidos políticos pueden acceder a ésta. Para sos-tener lo contrario, tanto la Comisión como las partes recu-rridas arguyen que los Constituyentes no consideraron la existencia de candidatos independientes antes de aprobar el lenguaje que hoy examinamos. Esta aseveración no es correcta como cuestión de derecho, pues la historia la desmiente. Cabe destacar que desde 1928 existe legislación que re-conoce la posibilidad de que candidatos independientes fi-guren como parte de los comicios electorales. Véase 1928 Leyes de Puerto Rico 497-498. Por otro lado, surge del debate en la Convención Constituyente que durante la discu-sión, en varias ocasiones, se consideró como posibilidad la inclusión de la figura del candidato independiente en diversas disposiciones constitucionales. Véase, por ejemplo, Diario de Sesiones, supra, T. 4, pág. 2599 (aunque, como hemos dicho, los partidos políticos son instrumentos indispensables en la democracia, nuestras leyes electorales han reconocido siempre las candidaturas independientes y pen-sando en que los ciudadanos no deben ser privados de la oportunidad de elegir en determinado momento candidatos que no pertenezcan a ningún partido político). Por lo tanto, no es aceptable concluir que los constituyentes no conside-raron, por desconocerlo, la figura del candidato indepen-diente al hablar de partidos políticos en la See. 7 del Art. Ill de la Constitución. El archivo histórico demuestra lo contrario. Por otra parte, los recurridos sostienen que el término “partido político” debe interpretarse de forma expansiva. Ciertamente, en Guadalupe v. C.E.E., 165 DPR 106 (2005), este Tribunal validó una interpretación de la expresión “partido político” que se alejaba de su acepción histórica. No obstante, cabe recordar que esa controversia se atendió al amparo de unas disposiciones muy particulares de la Ley de Municipios Autónomos. Así, la controversia ante no-sotros es de un tipo muy distinto, a saber, de carácter constitucional. Tras realizar una interpretación integral de la disposi-ción constitucional, no cabe duda de que resulta improce-dente la lectura propuesta por los recurridos. Nuestra in-terpretación no puede alejarse del texto integral del documento fundacional de manera tal que el resultado sea enmendarlo mediante fíat judicial. La Constitución tiene ya diseñado un mecanismo de enmienda, Aunque nuestros pronunciamientos en Guadalupe se fundamentan en principios encomiables de la democracia, disponer de este caso de la misma forma constituiría, preci-samente, un atentado contra elementales principios demo-cráticos que cimentan nuestro andamiaje constitucional. Por otra parte, el requisito dispuesto por la Constitu-ción, y concretado por la ley electoral, respecto al número mínimo de votos requeridos al cargo de Gobernador para acceder a los escaños por adición, no puede ser ignorado. Ello, pues es imprescindible cumplir con éste para tener el derecho a todo lo que la cláusula constitucional provee. En consideración a ello, los candidatos independientes no tie-nen acceso a un escaño por adición debido a que no están afiliados a un partido que tenga un candidato a Goberna-dor que, por consiguiente, pueda acumular el mínimo de votos requeridos. En consideración a lo anterior, resultaría inconsistente bifurcar el mecanismo desarrollado para hacer viable la garantía en cuestión, a saber, considerar un candidato in-dependiente para fines del conteo que habrá de realizarse, a pesar de que éste —según redactada la disposición cons-titucional— no tendría acceso a un escaño por adición de-bido a que no está afiliado a un partido que tenga un can-didato a Gobernador que pueda acumular el mínimo de votos requeridos. Por lo tanto, consideramos que, en casos donde un candidato no está afiliado a un partido político que cumpla con el requisito de votos mínimos al cargo de Gobernador, éste no podrá ser contabilizado para efectos de calcular los escaños que deberían ser añadidos. Para recapitular, a base de la discusión que antecede es ineludible concluir que, según se redactó la See. 7 del Art. Ill de la Constitución, la garantía a la representación de minorías solo aplica a partidos políticos. Ante este escena-rio, sin más, tendríamos que concluir que el doctor Vargas Vidot debe estar excluido del conteo de escaños por adición. Ello pues, según reseñamos, el término de “candidato inde-pendiente” supone necesariamente la falta de un partido político tras la candidatura. Por otro lado, el Comisionado Electoral del PPD y los señores Rodríguez Otero y Ruiz Nieves arguyen que el se-ñor Dalmau Ramírez tampoco debe ser contabilizado. Ello, pues el PIP no quedó debidamente inscrito tras concluir la elección general. Esto, claro está, es un hecho. Ciertamente, conforme lo dispone la Ley Electoral de 2011, no es hasta el momento en que un partido político cumple con todos los requisitos exigidos para su inscripción que éste es acreedor de los derechos que ahí se consagran. Ahora bien, también es cierto que —en ciertas circunstan-cias— hemos reconocido la existencia de un partido político, incluso, luego de que éste no cumpliese con el requisito de votos mínimos para mantener vigente su inscripción. A esos efectos, en Democratic Party v. Tribunal Electoral, 107 DPR 1, 14 (1978), expresamos que “[l]os movi-mientos políticos no mueren de repente al llegar la medianoche. La pérdida de la franquicia electoral [...] so-bre la base de insuficiencia de votos, no marca necesaria-mente la extinción del partido o agrupación bajo el cual se aglutinan unos electores de minoría con un programa, planes de gobierno e ideas para enfrentar la problemática del pais”. Por ello, [I] a tradición política, los usos y costumbres, a lo largo de nuestro ejercicio democrático, reconoce la subsistencia del par-tido minoritario como grupo que aún habiendo perdido la con-dición de partido político inscrito por no llevar a las urnas en una época el 10%, y hoy el 5% del total de votos depositados para determinado cargo, sobrevive la pérdida de su franquicia manteniéndose por la intensidad de su cohesión ideológica, como grupo de minoría con una voz respetables en el consenso de opinión pública general. Id. El licenciado Dalmau Ramírez fue electo como un candi-dato del PIP. Sería irrazonable desligarlo de esa identidad política y del aval que recibió del electorado como candidato afiliado a este partido. Asimismo, sería un contrasentido ra-zonar que, por el resultado de los comicios electorales, la candidatura del licenciado Dalmau Ramírez se transmuta en una independiente. Ello, a pesar de que ésta se apartó significativamente de todas las características que las pre-citadas leyes electorales utilizan para definir el término “candidato independiente”. Ahora bien, según el análisis precedente parecería que éste tampoco debe ser incluido en el cálculo para los esca-ños por adición, pues la candidata al cargo de Gobernador por el PIP, Sra. María de Lourdes Santiago, obtuvo un can-tidad menor al 3% que fija el Art. 10.015 de la Ley Electoral de 2011, como requisito para acceder a la garantía cons-titucional en cuestión. A saber, ésta obtuvo el 2.13% de los votos al cargo de Gobernador. Por lo tanto, procedería con-cluir que el licenciado Dalmau Ramírez debe ser excluido del conteo. Si nuestro análisis concluyera aquí, el resultado sería que no se podrían considerar ni al doctor Vargas Vidot ni al licenciado Dalmau Ramírez para determinar los escaños por adición que hay que añadir para cumplir con el mandato de la See. 7 del Art. III. Ello, pues no hay duda de que el me-canismo para acceder a la representación por adición está fundamentado, o tiene como base, los partidos políticos.(7) Ahora bien, la aplicación de la normativa, según descrita, entra en conflicto con el otro interés que salvaguarda la dis-posición constitucional en cuestión, a saber, la mayoría cualificada. Según reseñamos, la garantía en cuestión se efectúa mediante la concesión de cierto número de escaños por adi-ción a los partidos minoritarios. La cuantía designada por los Constituyentes para ello no es una arbitraria. A esos efectos, surge con claridad que los números de escaños a ser agregados, nueve en el Senado y diecisiete en la Cá-mara de Representantes, figuran perfectamente como una tercera (1/3) parte de la composición del cuerpo legislativo, entiéndase 33.33%. Por otra parte, según descrito, el me-canismo consagrado en esta disposición se activa, en parte, cuando en una elección general un partido o una candida-tura obtiene más de dos terceras (2/3) partes de los escaños disponibles, a saber, más del 66.66%. Nótese que la mayoría cualificada de dos terceras (2/3) partes que activa la garantía constitucional se configuró como resultado del voto directo depositado por los electores en las urnas el día de las elecciones generales. En conside-ración a ello, queda de manifiesto que la disposición en cuestión protege dos valores en conflicto. Por un lado, el balance de los poderes y las funciones que se manifiestan en las cámaras legislativas; por otro, la voluntad de los electores en los comicios electorales. Así, pues, la contro-versia ante nuestra consideración, interesantemente, pone en cuestión la sabiduría tras el mecanismo matemático de-sarrollado en la See. 7 del Art. Ill de la Constitución. Como resultado de los comicios electorales, el PNP ob-tuvo veintiún escaños en el Senado, para un total de 77.78% de los escaños. Ciertamente, al realizar los cálculos correspondientes para determinar los escaños por adición que serán añadidos, la proporción de la mayoría que os-tenta el PNP se verá afectada. No obstante, el efecto sobre ésta no puede resultar en su menoscabo. Veamos. De resolver que el doctor Vargas Vidot y el licenciado Dalmau Ramírez deben ser incluidos en el cálculo, al PPD le corresponderían tres escaños por adición. En consecuen-cia, el Senado se compondría de treinta escaños y el PNP ostentaría una mayoría representada por un 70% del total de los escaños. Por otro lado, si éstos se excluyeran del conteo, le corres-ponderían al PPD cinco escaños por adición. (8) Así, la com-posición del Senado aumentaría a treinta y dos escaños. En este caso, el PNP ostentaría un 65.6% de todos los es-caños en el cuerpo legislativo. De esta forma, evidente-mente, se afectaría la mayoría cualificada de dos terceras (2/3) partes que garantiza la disposición constitucional. Es un principio general de hermenéutica que este Tribunal debe realizar una interpretación integral de las dis-posiciones bajo análisis. En la ocasión en que se identifi-quen dos disposiciones en aparente conflicto, el intérprete debe tratar de armonizarlas y solamente después de un claro convencimiento de que ello no es posible, le corres-ponde decidir cuál de los dos preceptos debe prevalecer.(9) Garriga, Jr. v. Tribunal Superior, 88 DPR 245, 248 (1963). Es decir, que debe procurarse que haya armonía entre to-das las partes del estatuto. Correa Suárez v. Junta Retiro para Maestros, 88 DPR 590, 598 (1963). Ello, pues se debe evitar una interpretación que lleve a resultados absurdos. Véanse: ASG v. Mun. de San Juan, 168 DPR 337 (2006); Pueblo v. Ríos Dávila, 143 DPR 687, 696 (1997); Pacheco v. Vargas, Alcaíde, 120 DPR 404, 409 (1988). Somos conscientes de que “[l]a importancia reciente del voto del elector no afiliado o independiente, y los cambios en el grado de apoyo tradicional a los partidos políticos como consecuencia del crecimiento de las ciudades y el de-sarrollo económico, implican una revisión de la concepción tradicional de la función de los partidos”. P.I.P v. C.E.E., 120 DPR 580, 618 (1988). Sin duda, pues este fenómeno particular se manifiesta en la médula de la legitimación de nuestro sistema político y de gobierno. A esos efectos, es preciso mencionar que [e]l poder público basado en el principio de la democracia representativa obtiene su legitimidad del sufragio ciudadano para elegir gobernantes y legisladores mediado por los parti-dos políticos. La democracia representativa, en su modalidad más acabada, se resume en dos funciones: significa una dele-gación de poder de los ciudadanos a los gobernantes, pero manteniendo la facultad de control sobre éstos. A. Rendón Corona, Los retos de la democracia participativa, 54 Sociológica 183, 194 (2004). Ante la facultad de control que posee la ciudadanía es que la participación de las minorías en la vida política cobra vital importancia y tiene un rol fundamental en la le-gitimación de nuestro gobierno. Es por ello que “[l]a con-cepción de un escaño por adición se origina en la voluntad del Constituyente de preservar una política de sana ges-tión de gobierno en un sistema de verdadera democracia que garantice la representación de aquellos sectores que promulgan ideas contrarias a las del partido que obtuvo la mayoría legislativa”. O.E. Resumil de Sanfilippo y R. Faría González, La garantía constitucional a la representación de las minorías en la asamblea legislativa: naturaleza, al-cance y extensión, 65 Rev. Jur. UPR 329, 338 (1996). La disposición constitucional estudiada busca fortalecer nuestra democracia, robusteciendo los partidos minoritarios al garantizarle una representación mínima en la Asamblea Legislativa desde donde ejercer su labor fiscalizadora de la obra de gobierno. Es en todo punto admirable, que el Par-tido Popular Democrático en el cénit de su poder político, fuera lo suficientemente maduro para reconocer los peligros de un poder hegemónico carente de fiscalización. Cabría preguntarse si la clase política del presente sería capaz de esta altura de miras. Este ejercicio democrático encomiable, sin embargo, no puede ser a costa de diluir el voto mayoritario emitido en las urnas a favor de una colectividad política. Es decir, cuando la aplicación de la fórmula contenida en la disposi-ción constitucional analizada suponga descomponer las dos terceras (2/3) partes del partido mayoritario debemos sope-sar qué valor tiene preeminencia: ¿la expresión libre del ciudadano en una elección general emitida a través del voto, o garantizarle a los partidos/candidatos minoritarios alguna representación en la Asamblea Legislativa? Me de-canto por la primera. En consideración a lo anterior, concluimos que tanto el doctor Vargas Vidot como el licenciado Dalmau Ramírez, de-ben ser incluidos en el cálculo para determinar la asigna-ción de escaños por adición en virtud de la See. 7 del Art. Ill de la Constitución del Estado Libre Asociado de Puerto Rico. De lo contrario, se dilataría el ejercicio del voto directo del electorado que seleccionó a los representantes del PNP para ocupar una mayoría de los escaños en el Senado. A esos efectos, le corresponden al PPD tres escaños por adición, tal y como certificó la Comisión Estatal de Elecciones. Por último, valga reiterar que, según comentado, esta determinación no validaría que los candidatos indepen-dientes, aunque incluidos en el cálculo en cuestión, puedan percibir escaños por adición. Ello, pues la garantía consti-tucional en cuestión se reserva a los partidos políticos. Tampoco validaría el que un partido minoritario, que no haya cumplido con el mínimo de votos necesarios para el cargo a Gobernador, sea considerado para recibir escaños por adición.   Claro está, debo reconocer que, en la misma fecha cuando se circuló el borra-dor de la sentencia, varios miembros de esta Curia circularon extensas opiniones particulares en las cuales abordan con rigurosidad la controversia ante nuestra atención.    Véase Documentos Históricos, LPRA, Tomo 1, ed. 2016, pág. 40,   8) Véase M.L. Rojas Fabregat e I. Torres Rodríguez, Representación de las mi-norías garantizadas en los escaños de adición y acumulación, 42 Rev, Der. Pur. 162, 164 (2003).    “Cuando en una elección general resultaren electos más de dos terceras par-tes de los miembros de cualquiera de las cámaras por un solo partido o bajo una sola candidatura, según ambos términos se definan por ley, se aumentará el número de sus miembros en los siguientes casos: “(a) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hubiese obtenido menos de dos terceras partes del total de los votos emitidos para el cargo de Gobernador, se aumentará el número de miembros del Senado o de la Cámara de Representantes o de ambos cuerpos, según fuere el caso, declarándose electos candidatos del partido o partidos de minoría en número suficiente hasta que la totalidad de los miembros del partido o partidos de minoría alcance el número de nueve en el Senado y de diecisiete en la Cámara de Representantes. “Cuando hubiere más de un partido de minoría, la elección adicional de candi-datos se hará en la proporción que guarde el número de votos emitidos para el cargo de Gobernador por cada uno de dichos partidos con el voto que para el cargo de Gobernador depositaron en total esos partidos de minoría. Cuando uno o más parti-dos de minoría hubiese obtenido una representación en proporción igual o mayor a la proporción de votos alcanzada por su candidato a Gobernador, no participará en la elección adicional de candidatos hasta tanto se hubiese completado la representación que le correspondiese bajo estas disposiciones, a cada uno de los otros partidos de minoría. “(b) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hubiese obtenido más de dos terceras partes del total de los votos emitidos para el cargo de Gobernador, y uno o más partidos de minoría no eligieron el número de miembros que les correspondía en el Senado o en la Cámara de Representantes o en ambos cuerpos, según fuere el caso, en proporción a los votos depositados por cada uno de ellos para el cargo de Gober-nador, se declararán electos adicionalmente sus candidatos hasta completar dicha proporción en lo que fuere posible, pero los Senadores de todos los partidos de mino-ría no serán nunca, bajo esta disposición, más de nueve ni los Representantes más de diecisiete. “Para seleccionar los candidatos adicionales de un partido de minoría, en cum-plimiento de estas disposiciones, se considerarán, en primer término, sus candidatos por acumulación que no hubieren resultado electos, en el orden de los votos que hubieren obtenido y, en segundo término sus candidatos de distrito que, sin haber resultado electos, hubieren obtenido en sus distritos respectivos la más alta propor-ción en el número de votos depositados en relación con la proporción de los votos depositados a favor de otros candidatos no electos del mismo partido para un cargo igual en otros distritos. “Los Senadores y Representantes adicionales cuya elección se declare bajo esta sección serán considerados para todos los fines como Senadores o Representantes por Acumulación. “La Asamblea Legislativa adoptará las medidas necesarias para reglamentar estas garantías, y dispondrá la forma de adjudicar las fracciones que resultaren en la aplicación de las reglas contenidas en esta sección, así como el número mínimo de votos que deberá depositar un partido de minoría a favor de su candidato a Gober-nador para tener derecho a la representación que en la presente se provee”. Art. Ill, Sec. 7, Const. ELA, LPRA, Tomo 1, ed. 2016, págs. 398-400.    La segunda forma de determinar la representación minoritaria correspon-diente se aplica cuando el partido que eligió más de dos terceras partes (2/3) de los candidatos a las cámaras legislativas obtuvo también, más de dos terceras partes (2/3) de los votos emitidos para el cargo de Gobernador.    El comentario de las fracciones se dirige a que el Plan Gelpí mantendría siempre un número estable de miembros en las cámaras legislativas, mientras que el plan de la Comisión, finalmente instituido en la Constitución, variaría el número de miembros de periodo eleccionario a periodo eleccionario.    Véase C. Delbrey Orfciz, La elección de la Asamblea Legislativa y la crisis de representatividad: Las bases legales de la partidocracia, 85 Rev. Jur. UPR 1105 (2016).    El señor Hernández no presentó alegato alguno ante este Tribunal. No obs-tante, hacemos constar que surge de su recurso de revisión judicial, presentado ante el Tribunal de Primera Instancia, que éste tiene una interpretación distinta. En esencia, debido a que éste no cuestiona la inclusión del señor Dalmau Ramírez en el conteo, argüyó que —mediante su inclusión como senador por adición— el total de escaños en el Senado aumentaría a treinta y uno. Según ese supuesto, planteó que la proporción de la mayoría que le corresponde al PNP no se afectaría, pues éstos ostentarían un 67.7% del total de escaños al Senado.    Claro está, este Tribunal ha dispuesto que “excepto que el lenguaje lo haga inevitable, no debe presumirse que una cláusula de la Constitución no tiene sentido alguno o que destruye el propósito de otra cláusula del mismo documento”. Fuster v. Busó, supra, pág. 339. No obstante, según señalamos, ante estos hechos se mani-fiesta un conflicto en la propia disposición constitucional bajo examen.